EXHIBIT 10.50

 

LOGO [g70550img001.jpg]    Intelligent robotics for the global economy.

September 2, 2008

John Dulchinos

Dear John,

On behalf of Adept Technology, Inc., I am pleased to offer you the position of
President and Chief Executive Officer, and Assistant Secretary reporting to the
Adept Board of Directors as of September 3, 2008, subject to approval of the
Board of Directors. Your bi-weekly rate of base salary for this full-time
position will be $10,962, which when annualized is $285,000.

In addition to your base salary compensation, you will be eligible to receive
incentives in the form of restricted stock and cash pursuant to, and subject to
the terms of, the Adept Technology, Inc. 2009 Executive and Senior Management
Payment Plan, which incentives currently contemplate a total value of $142,500
at plan for FY09. You shall continue to be subject to the company’s policies and
practices with respect to vacation and employee benefits. You will not be
eligible for any other consideration payable to directors for service as a
member of the Board of Directors.

Subject to approval by the Board of Directors you will receive the grant of
100,000 options for shares of stock. The option exercise price will be set at
the fair market price as of the grant date and the shares will vest over a
period of 48 months from the date of grant linearly at 1/48th of the total
number of shares per month so long as you remain an employee of the company.

Adept Technology and you agree that your employment with Adept can be terminated
“at will” by either party at any time, with or without notice, and for any
reason, with or without cause. This provision for at-will employment may not be
modified by anyone on behalf of Adept Technology except pursuant to a writing
signed by an authorized officer of the Company.

You will at all times comply with and be subject to such policies and procedures
as the Adept Technology may establish from time to time for the company’s
executive employees, including, without limitation, expense reimbursement
policies which require submission of expenses and approval by the Chairman of
the Board or Lead Independent Director for reimbursement, the terms of the Adept
Proprietary Agreement and Code of Business Conduct as adopted by Adept
Technology as amended from time to time.

This offer letter supersedes all prior agreements, understandings or
representations between you and Adept Technology with respect to the terms and
conditions of employment.

To indicate your acceptance of this offer, please return one original of this
signed offer letter and the original signed Adept Proprietary Agreement no later
than 5 p.m. (PDT) on Tuesday, September 2, 2008.

Adept Technology, Inc.      —      3011 Triad Drive      —
      Livermore, CA 94551      —      Tel 925.245.3400      —      www.adept.com



--------------------------------------------------------------------------------

John, it is a pleasure to welcome you to your new executive role at Adept
Technology. Your many years of service have uniquely qualified you to assume
this leadership role of the corporation. The Board of Directors looks forward to
supporting your success in your new role.

Sincerely,

/s/ Michael P. Kelly Michael P. Kelly Chairman of the Board

I have read, understand, and accept the offer of employment as stated above:

 

/s/ John Dulchinos     9/2/2008 Signature     Date of Signature 9/3/08      
Proposed Start Date    